TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00664-CV



                   Compasa, L.L.C. and Yadira Yvette Salinas, Appellants

                                                  v.

                                    Marcus Food Co., Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
       NO. C-1-CV-09-000458, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants Compasa, L.L.C., and Yadira Yvette Salinas filed their notice of restricted

appeal on November 16, 2009. Appellants’ brief was due in this Court on January 21, 2010. On

February 25, 2010, the Clerk of this Court sent a notice to appellants that their brief was overdue and

that their appeal would be dismissed for want of prosecution if they did not respond to this Court

by March 8, 2010. On March 29, 2010, counsel for appellants filed a motion to withdraw. On

May 25, 2010, the Clerk of this Court sent a notice to appellants that their counsel’s motion to

withdraw was granted and a further notice to appellants that their brief was overdue and that

their appeal would be dismissed for want of prosecution if they did not respond to this Court by

June 4, 2010. To date, appellants have not responded to this Court’s notice. Accordingly, we

dismiss the appeal for want of prosecution. Tex. R. App. P. 42.3(b), (c).
                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Henson

Dismissed for Want of Prosecution

Filed: July 8, 2010




                                                2